DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 29-34 and 39-43 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins et al. (US Patent Publication: 20160247324, “Mullins”) in view of Fukui et al. (US patent Publication:  20090132728, “Fukui). 
Regarding claim 24, Mullins teaches to control operation of an object through an augmented reality experience, the system comprising: 
an augmented reality display; (Paragraph [0023] discloses a head mounted display is displaying AR content or overlay image.);
an image sensor configured to generate an output signal conveying visual information within a field of view of the image sensor; ([0025] discloses a camera generates visual identifying reference of an object. “[0025] In an example embodiment, the HMD associates the virtual content with identifiers of the physical object and tracking data related to the physical object.  Example identifiers include a QR code or other visual identifying reference, such as feature points, that can be visually scanned using the camera of the HMD.”)  and 
one or more processors(Fig. 2 processor 206 of viewing device 101)  are configured by machine-readable instructions to: 
detect, based on the output signal, an object present within a real-world environment; ([0025] discloses using the visual output signal or visual identifier to detect the object. “[0025]… Therefore, the HMD may use the identifiers of the physical object to identify the physical object.”)
establish wireless communication between the one or more processors and the object; (“[0049] The network 108 may be any network that enables communication between or among machines (e.g., the server 110), databases, and devices (e.g., viewing device 101). Accordingly, the network 108 may be a wired network, a wireless network (e.g., a mobile or cellular network), or any suitable combination thereof.”)
obtain, from the object via the wireless communication, operation status information characterizing status of a current operation of the object; (“[0102] discloses receiving the operating status by wireless communication. See [0102]… “Factory machine 114 may also wireless communicate a status message to the server 110 or to the viewing device 101.”)
while Mullins teaches  displaying an overlay image based on the operating status (“(Mullins, Fig. 11 and [1109] displays overlay image or virtual content. Paragraph [0066] …” “Virtual content V includes a video footage or animation of virtual objects showing how to repair malfunction X is associated with the predefined condition”) Mullin doesn’t expressly teach, 
determine a control option for the object based on the operation status information, wherein the control option is associated with effectuating a change in the current operation of the object conveyed by the operation status information; 
generate an overlay image comprising a visual effect, the visual effect indicating the control option; 
effectuate displaying of the overlay image including the visual effect on the augmented reality display;
detect user input by a user conveying selection of the control option;
responsive to detecting the user input, generate control information including instructions to effectuate the change in the current operation of the object; and
effectuate transmission, from the one or more processors to the object via the wireless communication, of the control information so that the object effectuates the change in the current operation of the object.
However, Fukui teaches, determine a control option for the object based on the operation status information, wherein the control option is associated with effectuating a change in the current operation of the object conveyed by the operation status information; generate an overlay image comprising a visual effect, the visual effect indicating the control option; effectuate displaying of the overlay image including the visual effect (Fukui, Refer to Fig. 3 run by a second electronic device which gets a status operation from device 1 and creates a control option based on status.  Step 306 receives state information from first device and step 309 displays manipulation menu which is an overlay on the display of the second device. “0079] (Step S306) The state information obtainment unit 203 judges whether or not state information has been received from the first electronic device 100. In the case where the judgment is YES, the process proceeds to Step S307, whereas in the case where the judgment is NO, the process proceeds to Step S313. [0080] (Step S307) The manipulation menu display preparation unit 204 judges whether to or not to display a manipulation menu based on the state information. In the case where the judgment is YES, the process proceeds to Step S308, whereas in the case where the judgment is NO, the process returns to Step S301. [0081] (Step S308) The manipulation menu display preparation unit 204 obtains the first manipulation item information from the second manipulation item information storage unit 202.[0082] (Step S309) The manipulation menu display preparation unit 204 displays a manipulation menu based on the first manipulation item information obtained in Step S308.”)
Mullins and Fukui are analogous as they are from eth controlling of remote device object.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Mullins to have included determine a control option for the object based on the operation status information, wherein the control option is associated with effectuating a change in the current operation of the object conveyed by the operation status information; generate an overlay image comprising a visual effect, the visual effect indicating the control option; effectuate displaying of the overlay image including the visual effect as taught by Fukui for the purpose of the providing a user to control operation of a remote device.
Mullins as modified by Fukui teaches,  effectuate displaying of the overlay image including the visual effect on the augmented reality display; (Mullins teaches displaying overlay image on the augmented reality display. Fukui’s control option which is already integrated with Mullins will be displayed on the augmented reality device.)
detect user input by a user conveying selection of the control option; (Fukui, “[0083] (Step S310) The second operation instruction accepting unit 205 judges whether or not an operation instruction corresponding to a menu item in the manipulation menu displayed in Step S309 has been accepted. In the case where the judgment is YES, the process proceeds to Step S311, whereas in the case where the judgment is NO, the process returns to Step S310.”)
responsive to detecting the user input, generate control information including instructions to effectuate the change in the current operation of the object; (operation instruction is the control information, Fukui, “[0084] (Step S311) The second operation instruction information obtainment unit 206 obtains operation instruction information related to a first manipulation item information corresponding to the operation instruction accepted in Step S310.”) and
effectuate transmission, from the one or more processors to the object via the wireless communication, of the control information so that the object effectuates the change in the current operation of the object. (Fukui, “[0085] (Step S312) The second operation instruction information sending unit 207 sends, to the first electronic device 100, the operation instruction information obtained in Step S311, and returns to Step 301.”)


Claim 34 is directed to a method and its steps are similar in scope and functions of the elements of the device claim 1 and therefore claim 34 is rejected with same rationales as specified in the rejection of claim 21.

Regarding claims 29 and 39, Mullins as modified by Fukui teaches,  generate the overlay image to further comprise a second visual effect, the second visual effect displaying the status of the current operation of the object characterized by the operation status information. (Mullins, “[0101] Once the server 110 retrieves the virtual content associated with the physical object identifiers or current conditions of the viewing device 101 or of the physical object, the server 110 communicates the virtual content to the viewing device 101 as shown in operation 814. Subsequently, the viewing device 101 renders the virtual content in the display 204 (operation 816).”  The rendered virtual content shows a current operating condition, which is  second visual effect.)

Regarding claims 30 and 40, Mullins as modified by Fukui teaches. determine that the object has effectuated the change in the current operation, such that the status of the current operation of the object has been updated to an updated status reflecting the change; and update the second visual effect such that the second visual effect displays the updated status. (Mullins, “[0033]….In another example embodiment, the virtual content may include interactive virtual functions associated with functions of the physical object (e.g., a virtual red button when activated stops the particular machine). The virtual content may also display dynamic information, such as status update (e.g., virtual green light to indicate that the machine is operating as expected).”)

Regarding claims 31 and 41, Mullins as modified by Fukui teaches,  wherein the control option is determined from a set of available control options based on the operation status information. ( Fukui Fig. 9 shows the control option  from a set of available control options. If the status information, then play and stop are shown in the menu. “[0104] The manipulation menu display preparation unit 204 judges that the display of the manipulation menu is possible, based on the attribute value "display". Then, based on the first manipulation item information, shown in FIG. 5, stored in the second manipulation item information storage unit 202, the manipulation menu display preparation unit 204 displays, as a submenu of the menu item 71 "play", a manipulation menu 90 as shown in FIG. 9.”)


Regarding claims 32 and 42,   Mullins as modified by Fukui teaches, wherein the current operation of the object is associated with a power state of the object, such that the control option is associated with effectuating a power-off state of the object, a power-on state of the object, or a power-saving state of the object. (Fukui, Fig. 9 displays control options play or stop as menu items if the current operation is associated with  a power state of the object (powered on). The control options can be power -off state (“Stop”) or power saving (surround-system effect off or turn down volume).)

Regarding claims 33 and 43,  Mullins as modified by Fukui teaches, wherein the current operation of the object is a changeable operation associated with a set of available operating states, such that the control option is associated with effectuating the change from the current operation to one of the available operating states in the set of the available operating states. (Fukui, Fig. 9 displays control options, play or stop as menu items, if the current operation is associated with  a power state of the object (powered on). The control options can be power -off state (“Stop”) or power saving (surround-system effect off or turn down volume. User can touch any changeable option to effectuate change from current operation.)


Claims 25-28 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins as modified by Fukui and further in view of Ono  et al. (US patent Publication:  20170185233, “Ono”). 

Regarding claims 25 and 35, Mullins as modified by Fukui doesn’t expressly teach, detecting, based on the output signals, an action performed by the user in the real-world environment.
However, Ono teaches,  detecting, based on  output signals, an action performed by the user in a real-world environment. (“[0030] An application for implementing detection of a position of an object on the screen of the display 10 is installed in the information processing apparatus 13. Accordingly, the information processing apparatus 13 detects, based on an image captured at the imaging devices 11a to 11d, a position of an object, such as a user's finger or an electronic pen 15 (referred to as a “pen 15”, hereinafter), operated by the user to input data through the screen. The application, in cooperation with hardware components of the information processing apparatus 13, analyzes a gesture representing a user's action based on the detected position to implement a selection of an operating menu on the display 10 and input of information such as characters and figures.”)
Mullins as modified by Fukui and Ono are analogous as they are from the field of image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Mullins as modified by Fukui to have included detecting, based on the output signals, an action performed by the user in the real-world environment as taught by Ono for purpose of controlling the selection of menu items that will control a remote device.


Regarding claims 26 and 36, Mullins as modified by Fukui and Ono teaches,  wherein the action performed by the user in the real-world environment is performed via a part of the user’s body and represents an interaction of the user with the visual effect to select the control option. (Ono, “[0030] An application for implementing detection of a position of an object on the screen of the display 10 is installed in the information processing apparatus 13. Accordingly, the information processing apparatus 13 detects, based on an image captured at the imaging devices 11a to 11d, a position of an object, such as a user's finger or an electronic pen 15 (referred to as a “pen 15”, hereinafter), operated by the user to input data through the screen. The application, in cooperation with hardware components of the information processing apparatus 13, analyzes a gesture representing a user's action based on the detected position to implement a selection of an operating menu on the display 10 and input of information such as characters and figures.”)

Regarding claim 27 and 37, Mullins as modified by Fukui and Ono teaches, wherein the interaction of the user with the visual effect represented by the action performed by the user in the real-world environment includes one or more of touching the visual effect, swiping the visual effect, grabbing the visual effect, expanding the visual effect, shrinking the visual effect, poking the visual effect, or pointing to the visual effect. (Fukui, [0061]…“An operation instruction is accepted, for example, by the selection of a menu item using a remote control device and by the selection of a menu item on a touch panel equipped to the manipulation menu display preparation unit 204, or the like.” Ono [0031] also discloses touch action on the visual effect to perform the interaction.)

Regarding claim 28 and 38, Mullins as modified by Fukui and Ono teaches,  wherein the action performed by the user in the real-world environment includes directing the field of view of the image sensor to a landmark in the real-world environment. (Mullins, “[0025] discloses a camera generates visual identifying reference of an object. “[0025] In an example embodiment, the HMD associates the virtual content with identifiers of the physical object and tracking data related to the physical object.  Example identifiers include a QR code or other visual identifying reference, such as feature points, that can be visually scanned using the camera of the HMD.”  Here the imaging device is scanning marker or landmark, so the direction of the field of view is towards a landmark or marker in the real world.)

Response to Arguments
In response applicant’s argument, examiner wants to note that as all previous claims 1-23 are cancelled, the rejections are moot.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAPAS MAZUMDER/           Primary Examiner, Art Unit 2619